DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kubicek et al(2014/0312136).
	Kubickek et al teaches a device to produce an artificial flame comprising a liquid(within reservoir in figure 6), a surface(transducer 200 with actuator 202 in contact with liquid on wick 64) that creates a mist when in contact with the liquid, one or more mist outlets(mist exit channel 176 in figure 1) disposed above the liquid and configured to channel the mist, and a light source(LED lights 300 in figure 2) disposed to light the mist as the mist exits the one or more mist outlets.
	Kubicek et al further teaches wherein the surface produces vibrations that creates the mist.  Kubicek et al further teaches wherein the vibrations are ultrasonic vibrations.  Kubicek et al further teaches wherein the surface produces waves that creates the mist.  Kubicek et al further teaches wherein the light source comprises any one or more of a LED light source, a fiber optic light source , and a light tube.  Kubicek et al further teaches wherein the one or more mist outlets comprises one or more shaping nozzles configured to shape the mist(para 0049 noting a shroud surrounds the opening to enclose the mist and the simulated flame).  Kubicek et al further teaches wherein the one or more shaping nozzles are cone shaped.  
Claims 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kubicek et al(2014/0312136).
	Kubicek et al teaches a device to produce an artificial flame comprising a liquid(within reservoir in figure 6), a transducer (200 with actuator 202 in contact with liquid on wick 64) that produces mist, one or more mist outlets(mist exit channel 176 in figure 1) disposed above the liquid and configured to shape the mist, and a light source(LED lights 300 in figure 2) disposed to light the mist as the mist exits the one or more mist outlets.
	Kubicek et al further teaches wherein the one or more mist outlets is configured to shape the mist into a vapor plume.  Kubicek et al further teaches an aromatic agent within the liquid(noting fragrance in para 0022).  Kubicek et al further teaches wherein the light source comprises any one or more of a LED light source, a fiber optic light source , and a light tube.  Kubicek et al further teaches wherein the one or more mist outlets comprises one or more shaping nozzles configured to shape the mist(para 0049 noting a shroud surrounds the opening to enclose the mist and the simulated flame).  Kubicek et al further teaches wherein the one or more shaping nozzles are cone shaped.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19 and 21,22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,8,9 of U.S. Patent No. 11067237. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed “surface that creates a mist” is a generic known form of a transducer, the transducer recited in claim 1 of US 11,067,237.  Examiner also respectfully submits the claimed “light source” is a generic known form of a LED light source, the LED light source recited in claim 1 of US 067237.
Claims 1-4 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30,31,36,39,40 of U.S. Patent No. 11067237. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed “surface that creates a mist” is a generic known form of a transducer, the transducer recited in claim 1 of US 11,067,237.  Examiner notes “in contact with the liquid” is a subset of “disposed within the liquid” as claimed in claim 30 of US 11067237.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9,10,13-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 30,31,36,39,40 of prior U.S. Patent No. 11067237. This is a statutory double patenting rejection. Examiner notes “in contact with the liquid” is a subset of “disposed within the liquid” as claimed in claim 30 of US 11067237.

Allowable Subject Matter
Claims 5,12,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 5,12,20 recite “further comprising a pump configured to produce droplets from the liquid that contacts the surface”.  Kubicek et al teaches an ultrasonic transducer to produce mist droplets, however Kubicek et al does not teach or suggest a pump configured to produce droplets from the liquid that contacts the surface.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
September 14, 2022